La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal, en la que expone la opinión del Tribunal en sus partes I, II y III.(*)
Hoy nuestra tarea consiste en revisar una sentencia parcial emitida por el Tribunal Superior, Sala de Ponce, que impone una responsabilidad absoluta a Sears Roebuck de Puerto Rico, Inc. (en adelante Sears) por los daños que causó la explosión de una batería de automóvil. Enmarca-mos nuestra función revisora en las nociones de responsa-*834bilidad social que han motivado al Legislador puertorri-queño a delinear una sólida política pública de protección al consumidor. (1)
í — <

Hechos

Allá para el 17 de agosto de 1985, el Sr. Andrés Aponte Rivera acudió a la tienda Sears localizada en la calle Fe-rrocarril de Ponce y allí adquirió una batería de automóvil marca Sears Die Hard, modelo 4301. Los empleados del taller de mecánica de dicha tienda la instalaron en el au-tomóvil, tras revisar el regulador de voltaje, el alternador, el arranque {starter), los cables de la batería y la polea del abanico del alternador. Estos sistemas de encendido y carga del vehículo estaban trabajando bien al momento de la instalación.
El accidente ocurrió el 7 de julio de 1988. Ese día los demandantes viajaban en su automóvil y se detuvieron en una panadería. Cuando se proponían regresar a su casa, el vehículo no encendió. El señor Aponte Rivera se bajó del automóvil, abrió el bonete y movió con sus manos los co-nectores de los polos de la batería. No usó herramienta alguna, ni trató de cargar la batería. Estando frente al vehículo, pero habiéndose retirado, le indicó a su esposa que intentara encenderlo. Cuando ésta lo hizo, la batería explotó. En ausencia de pasión, prejuicio, parcialidad o error manifiesto, no intervendremos con esta apreciación de hechos. Véanse: Orta v. Padilla, 137 D.P.R. 927 (1995); *835Rodríguez Oyóla v. Machado Diaz, 136 D.P.R. 250 (1994); Coop. Seguros Múltiples de P.R. v. Lugo, 136 D.P.R. 203 (1994); Levy v. Aut. Edif. Públicos, 135 D.P.R. 382 (1994); Rodríguez Amadeo v. Santiago Torres, 133 D.P.R. 785, 801 esc. 12 (1993); Gallardo v. Petiton y V.T.N., Inc., 132 D.P.R. 39 (1992); Benitez Guzmán v. Garcia Merced, 126 D.P.R. 302, 308 (1990); Elba A.B.M. v. U.P.R., 125 D.P.R. 294, 319 (1990); A.E.E. v. Las Américas Trust Co., 123 D.P.R. 834, 845 (1989); Torres Ortiz v. Plá, 123 D.P.R. 637, 654 (1989); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 797 (1987); Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 14 (1987); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 181 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 728 (1984); La Costa Sampedro v. La Costa Bolívar, 112 D.P.R. 9, 19 (1982).
Así las cosas, el señor Aponte Rivera y su esposa, la Sra. Margarita Pérez Guadalupe, por sí y en representación de sus hijos menores de edad, Maribel, Mariel y Andrés José, instaron una demanda por daños y perjuicios contra Sears. Alegaron haber sufrido diversos daños como consecuencia de la explosión de la batería en cuestión.(2) Adujeron que los daños sufridos fueron producto de "la culpa y negligen-cia de la parte demandada al distribuir y poner en el mer-cado una batería defectuosa y en condiciones que la hicie-ron estallar en el momento del accidente sin que mediara ningún tipo de intervención negligente por parte del demandante”. Con posterioridad enmendaron su demanda para alegar que la batería era un producto inherentemente peligroso; que Sears o el fabricante de la batería que que objeto del pleito conocían la peligrosidad de dicho producto y debieron prever los daños que podía causar; que la con-dición de peligrosidad no era aparente ni anticipable por *836los usuarios y consumidores de productos de tal natura-leza, y que los avisos de peligro e instrucciones que tenía la batería estaban escritos en inglés y, por lo tanto, eran in-efectivos o inexistentes y constituían un defecto del producto. Sears se opuso a las enmiendas, pero el tribunal las permitió y extendió el período del descubrimiento de prueba limitándolo a lo añadido.(3)
Al contestar la demanda, Sears negó que el producto fuera defectuoso o que fuera la causa próxima de los daños que reclamaron los demandantes. Alegó que la batería ob-jeto del pleito era, por lo menos, de igual calidad que el promedio de productos similares y que la causa eficiente de los daños reclamados fue la negligencia del demandante, o que su negligencia contribuyó en mayor grado a la causa del accidente que cualquier defecto o negligencia atribuible a ella. Además, insistió en que la naturaleza del producto y su uso, así como su mantenimiento y riesgo, eran de cono-cimiento del demandante; que la información colocada en la batería era suficiente y adecuada, a pesar de estar re-dactada en inglés; que el contenido de dichas advertencias era de conocimiento del demandante, y que éste, a sabien-das, hizo un uso inadecuado del producto, lo cual ocasionó la explosión. Continuó alegando que el demandante no leyó las instrucciones o advertencias impresas en la batería ni la información entregada durante la venta, como tampoco hizo gestiones para que se las tradujeran o se las explica-ran, por lo que su ignorancia era atribuible solamente a su propia conducta.
La vista para determinar responsabilidad se celebró el *83719 y 20 de agosto de 1991, continuando el 10, 11 y 12 de junio de 1992.(4) Vista y evaluada la prueba, el tribunal de instancia resolvió que Sears tenía la total responsabilidad de los daños sufridos por los demandantes a raíz de la ex-plosión de la batería. (5) Declaró también que Sears proce-dió con temeridad durante la litigación del caso. Concluyó que los avisos sobre la peligrosidad del producto eran insu-ficientes aun para un angloparlante, ya que no existía ad-vertencia alguna en la batería sobre la posibilidad de que con sólo mover los conectores de los polos, en circunstan-cias como la del caso de autos, podía producirse la referida explosión. No obstante, añadió que el demandante no pudo conocer del peligro que su conducta podía ocasionar porque las advertencias sobre la posibilidad de una explosión es-taban en inglés.
Inconforme con dicho dictamen, Sears acudió mediante un recurso de revisión en el que alegó cuatro (4) errores:
Erró el Tribunal de Instancia al concluir que la insuficiencia en las advertencias de la batería era la causa adecuada de los daños sufridos por los demandantes.
Erró el Tribunal de Instancia al concluir que las advertencias de la batería eran inadecuadas para advertir al demandante de los peligros de una explosión.
Erró el Tribunal de Instancia al eximir de toda responsabili-dad al demandante.
Erró el Tribunal de Instancia al concluir que la demandada fue temeraria en la litigación de este pleito.
En lo que concierne al último error, la parte demandada cuestiona la imposición de mil quinientos dólares ($1,500) en concepto de honorarios de abogado, arguyendo que sólo *838ejerció su derecho legítimo a defenderse de una reclama-ción sobre la cual existía una controversia sustancial en términos de derecho y que sus actuaciones durante el liti-gio no reflejan una conducta temeraria.
De otra parte, mediante un recurso de certiorari, Sears cuestionó la determinación del tribunal de instancia en la cual denegó su moción para solicitar la aprobación del me-morando de costas. Sostiene la parte demandada que de-bieron concederse las costas reclamadas conforme a lo re-suelto por este Tribunal en J.T.P. Dev. Corp. v. Majestic Realty Corp., 130 D.P.R. 456 (1992), por existir en este caso dos (2) causas de acción independientes: una por defectos de manufactura de la batería y otra por insuficiencia de las advertencias. Aduce que para establecer cada una de estas causas de acción se requieren distintos elementos y que fue para la defensa de la reclamación por defectos de manufac-tura que Sears incurrió en gastos de peritaje y deposiciones. Añade que la reclamación por insuficiencia de las advertencias descansó en otros elementos de prueba y en la aplicación del derecho a unos hechos básicos que no requerían el análisis de un perito.
Consolidamos ambos recursos y procedemos a revisar.
HH h-1

Responsabilidad absoluta extracontractual

En nuestra jurisdicción aplica la norma de responsabilidad absoluta del fabricante o vendedor por daños causados por productos defectuosos o peligrosos.(6) Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Montero Saldaña v. Amer. Motors Corp., 107 D.P.R. 452 *839(1978); Mendoza v. Cervecería Corona, Inc., 97 D.P.R. 499 (1969). Según esta norma, el demandante tiene que probar que el producto era defectuoso y que el defecto le ocasionó un daño. Esto es, tiene que demostrar que el producto de-fectuoso fue la, causa legal de las lesiones sufridas. Rivera et al. v. Superior Pkg., Inc. et al., supra, págs. 125-126; H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. XVI, págs. 896-897 y 906. Sin embargo, el perjudi-cado no tiene que probar la negligencia del fabricante. Rivera et al. v. Superior Pkg., Inc. et al., supra.(7) Ahora bien, el fabricante no es asegurador de todos los daños que pue-dan ser ocasionados por sus productos. Mendoza v. Cervecería Corona, Inc., supra, pág. 512. Será responsable de los daños sufridos por el demandante cuando éste haya utili-zado el producto para un uso razonablemente previsible. Rivera et al. v. Superior Pkg., Inc. et al., supra, pág. 126. También hemos determinado que en los casos en que se impone una responsabilidad extracontractual, según la doctrina de responsabilidad absoluta, aplica la norma de la graduación de la culpa. Montero Saldaña v. Amer. Motors Corp., supra, págs. 463-465.
Quedan incluidos en la doctrina de responsabilidad absoluta del fabricante los defectos de fabricación del *840producto(8) los defectos de diseño del producto(9) y los de-fectos por la insuficiencia en las advertencias o instruccio-nes del producto(10) Rivera et al. v. Superior Pkg., Inc. et al., supra, pág. 126; Montero Saldaña v. Amer. Motors Corp., supra, págs. 461-462; Brau del Toro, op. cit., pág. 901.
En Rivera et al. v. Superior Pkg., Inc. et al., supra, pág. 130, expresamos que un producto es considerado defectuoso “si el fabricante o vendedor no le ofrece al usuario o consumidor aquellas advertencias o instrucciones que sean adecuadas en torno a los peligros o riesgos inherentes en el manejo o uso del producto”. Añadimos que “[d]icho deber se extiende a todos los usos del producto que sean razonablemente previsibles para el fabricante”. Id.
Un producto es defectuoso porque las advertencias o instrucciones que ofrece el fabricante son insuficientes o inadecuadas: (1) cuando los riesgos de uso del producto no son aparentes ni anticipables por los usuarios o consumidores; (2) en el caso de productos inevitablemente peligrosos aunque sean útiles, o (3) cuando no se corrobora la efectividad de los avisos o las instrucciones. Brau del Toro, op. cit., pág. 904.
Los objetivos al ofrecer información y advertencias sobre un producto son: (1) facilitar que el consumidor *841lo utilice sabiamente, reduciendo el riesgo de una posible lesión, y (2) promover la autonomía individual en el pro-ceso decisional sobre la adquisición del producto. W.P. Kee-ton, D.G. Owen y J.E. Montgomery, Products Liability and Safety, Minneola, Foundation Press, 1980, págs. 294-295.
La obligación del fabricante de ofrecer instrucciones y advertencias sobre un producto incluye, entre otros, el deber de: (1) ofrecer instrucciones sobre el manejo del producto; (2) advertir sobre posibles riesgos en el uso del producto, ya sean latentes u ocultos; (3) alertar sobre las consecuencias dañinas que puedan surgir al utilizar el producto de forma incorrecta, y (4) ofrecer instrucciones sobre la forma de evitar lesiones, así como instrucciones sobre el tratamiento de primeros auxilios en caso de una lesión. J.S. Allee, Products Liability, Nueva York, L.J. Seminars-Press, 1991, Sec. 4.06.
Lo esencial es determinar si la información provista por el fabricante o vendedor fue adecuada, tomando en cuenta la naturaleza del producto y sus posibles usos. Además, es necesario determinar si el fabricante sabía o debió haber sabido del peligro o riesgo implicado. Rivera et al. v. Superior Pkg., Inc. et al., supra. La responsabilidad del fabri-cante depende de si las deficiencias de las advertencias o instrucciones convirtieron el producto en irrazonablemente peligroso, o sea, más peligroso que lo que esperaría un con-sumidor ordinario. M. Stuart Madden, The Duty to Warn in Products Liability: Contours and Criticism, 89 W. Y. L. Rev. 221, 222 (1987); Restatement of the Law (Second) of Torts Sec. 402A(i) (Ap. 1965).
En resumen, existen cuatro (4) elementos básicos para determinar si el fabricante cumplió o no con el deber de ofrecer advertencias o instrucciones apropiadas: (1) el fabricante sabía o debió haber sabido del peligro inherente del producto; (2) no incluyó advertencias o instrucciones, o éstas no fueron adecuadas; (3) la falta de advertencias convirtió el producto en inherentemente peligroso; (4) la falta de instrucciones o advertencias apropiadas fue la causa *842próxima de las lesiones del demandante. Allee, op. cit., See. 4.02.
Para determinar si las advertencias o instrucciones de un producto son adecuadas se debe examinar el tamaño, el lugar y la intensidad del lenguaje o símbolo utilizado, a la luz de la forma y del contenido de éste. Las advertencias o instrucciones deben estar diseñadas en un lenguaje directo, para impresionar a un usuario prudente, y razonable del producto, alertándolo sobre la naturaleza y amplitud del peligro implicado. Stuart Madden, op. cit., pág. 223.
Además, se tiene que analizar la naturaleza del peligro implicado, la forma en que se utiliza el producto; la carga económica que se impone al fabricante al requerirle incluir instrucciones o advertencias, y la probabilidad de que una advertencia en particular alertará de forma adecuada a los usuarios o consumidores sobre los riesgos que representa el uso del producto, ya sea correcta o incorrectamente. El contenido de las advertencias debe ser comprensible para el promedio de los consumidores. Stuart Madden, op. cit., pág. 311. Esto requiere que las advertencias e instrucciones provistas por el fabricante de un producto trasciendan las barreras de lenguaje.(11)
En fin, el análisis sobre la adecuacidad de las advertencias y/o instrucciones debe realizarse a la luz del conocimiento o la experiencia de aquellos que razonable y previsiblemente utilizarán un producto determinado. Si el consumidor promedio no puede razonablemente anticipar *843y apreciar a cabalidad las condiciones peligrosas de un pro-ducto o el riesgo a una lesión por su uso, el fabricante debe advertirlo. A la inversa, un fabricante no tiene que anun-ciar un peligro si el consumidor promedio ordinariamente tiene conocimiento de los peligros del producto. 3 Am. Law Prod. Liab.3d Sec. 32:61 (1993).
Ahora bien, según la doctrina de responsabilidad absoluta del fabricante, el hecho de que el peligro o riesgo al utilizar una batería de automóvil sea obvio, por ser inherente a éste, no necesariamente excluye la indemnización por daños. Una advertencia puede reducir el riesgo de daños o de lesiones, aun cuando se trate de la utilización de productos inherentemente peligrosos. Am. Law Prod. Liab., supra, Sec. 32:64 Le corresponde al juzgador de los hechos examinar si, a la luz de la totalidad de las circunstancias, el aviso fue adecuado, si fue la causa próxima de los daños del demandante y si no hubo una causa interventora o concurrente(12)
f — I 1 — i HH

Aplicación de la doctrina

Las baterías de automóviles son productos inherente-mente peligrosos. La posibilidad de que éstas exploten, causando lesiones severas y permanentes, ha sido recono-cida desde hace algún tiempo, tanto por la industria pri-vada como por el Gobierno.(13) De hecho, a partir de los años setenta, los fabricantes de baterías se dieron a la ta-rea de mejorar los diseños y de incluir advertencias para alertar a los usuarios sobre el peligro de explosión y las formas de evitar lesiones. Este esfuerzo se debió, en parte, a los nuevos reglamentos federales promulgados por el Na*844tional Highway Traffic Safety Administration (N.H.S.A.) y el Consumer Product Safety Commission (C.P.S.C.). J. Arminio, Automobile Batteries —An Explosive Situation, 17 (Núm. 12) Trial 54 (1981). Sin embargo, aun con los nuevos diseños y advertencias, las explosiones de baterías siguen siendo una amenaza para el público. Id. Véanse: G.A. Peters, Battery Explosions — . Cause and Care: Parte II, 18 Trial 100 (1982); A. Blum, Exploding Batteries Spur Suits, 11 The Nat’l L.J., 6 de marzo de 1981, pág. 3. De manera que la efectividad de las advertencias e instrucciones en las baterías no ha quedado claramente establecida. Id.
En el caso de autos, la responsabilidad absoluta im-puesta a Sears por el tribunal de instancia se fundamentó en la insuficiencia e inadecuacidad de las advertencias para el manejo de la batería de automóvil, por lo que cons-tituye un producto defectuoso. Entendió dicho foro que “en ninguna parte de la batería ni en los documentos entrega-dos con ésta al demandante [aparecían] advertencias —ni siquiera en el idioma inglés— sobre que tocar o mover los conectores de los polos [podía] ocasionar una explosión y causarle daños”.
En síntesis, la prueba pericial sirvió para establecer que al intentar la señora Pérez Guadalupe encender el automó-vil, luego de que el demandante moviera los conectores de los polos de la batería, se produjo un arco o una chispa eléctrica que incendió los gases que produce normalmente la batería, ocurriendo de esta forma la explosión; que la actuación del demandante al mover los conectores de los polos de la batería cuando el automóvil no encendió repre-senta lo que cualquier persona promedio hubiese hecho en circunstancias similares, y que las circunstancias en que ocurrió la explosión son de conocimiento en la industria manufacturera de baterías.(14)
Al tomar en consideración la prueba pericial, es forzoso concluir que el conocimiento del fabricante sobre el peligro *845o los riesgos implicados en circunstancias como la del caso de autos, unido al hecho de que cualquier persona prome-dio hubiese movido los conectores de los polos de la batería en esas mismas circunstancias, imponían al fabricante el deber de advertir a estos efectos. Veamos si se cumplió con este deber.
La parte superior de la batería que explotó tenía dos (2) tapas. Cada tapa medía 3 3/4 pulgadas de ancho por 4 pul-gadas de largo y tenían, en relieve, una serie de adverten-cias e instrucciones relacionadas al manejo de la batería.
La tapa izquierda tenía instrucciones sobre el procedi-miento para cargar la batería:
CAUTION
(1) WHEN USING JUMPER CABLES BETWEEN NEGATIVE GROUNDED BATTERIES. CONNECT ENDS OF ONE CABLE TO POSITIVE (+) TERMINAL OF EACH BATTERY.
(2) CONNECT ONE END OF OTHER CABLE TO NEGATIVE (-) TERMINAL OF “GOOD” BATTERY.
(3) CONNECT OTHER END OF CABLE TO ENGINE BLOCK ON VEHICLE BEING STARTED. (NOT TO NEGATIVE (-) TERMINAL OF BATTERY).
(4) REVERSE PROCEDURE WHEN DISCONNECTING.
NOTE: IF EITHER OR BOTH BATTERIES ARE POSITIVE (+) GROUNDED. SEE VEHICLE OWNER’S MANUAL FOR INSTRUCTIONS OR SEEK SERVICE ASSISTANCE.
La tapa derecha tenía advertencias relacionadas con el peligro de explosión por causa de alguna chispa, llama o cigarrillo y el hecho de que las herramientas y las grampas de los cables (cable clamps) podían ocasionar chispas. Tam-bién advertía sobre la posible pérdida de visión en caso de explosión. En específico disponían:
DANGER — EXPLOSIVE
CAN CAUSE BLINDNESS OR SEVERE INJURY. PROTECT EYES. SPARKS. FLAMES. CIGARETTES CAN CAUSE EXPLOSION: TOOLS AND CABLE CLAMPS CAN CAUSE SPARKS. DO NOT USE WITHOUT INSTRUCTION. KEEP VENT CAPS TIGHT AND LEVEL.
ACID — POISON
CAUSES SEVERE BURNS. CONTAINS SULFURIC ACID. IN EVENT OF CONTACT FLUSH WITH WATER AND SEE A DOCTOR. KEEP OUT OF REACH OF CHILDREN.
*846Los textos transcritos que aparecían en las tapas de la batería advertían en términos generales del peligro inhe-rente del producto; ofrecían instrucciones sobre el procedi-miento para cargar la batería; aconsejaban al usuario leer el manual de instrucciones o buscar ayuda técnica en rela-ción con cómo cargarla en determinadas circunstancias; instruían sobre mantener las tapas de la batería selladas, y ofrecían instrucciones sobre el tratamiento de primeros auxilios en caso de una lesión. De todo esto, surge con cla-ridad que las advertencias no incluían información alguna sobre el peligro de mover los conectores de los polos de la batería, justo antes de intentar encender el vehículo. Tam-poco existían instrucciones con respecto a la distancia pru-dente que debía guardar una persona que estuviera en las proximidades del automóvil al intentarse encender el vehí-culo luego de moverse los conectores de los polos de la ba-tería, lo cual hubiera evitado lesiones.
De otra parte, los riesgos específicos asociados con el manejo de los conectores de los polos de la batería no eran previsibles ni anticipables por usuarios o consumidores ordinarios. En particular, no se presentó evidencia de que el demandante conociera o debiera conocer de los riesgos específicos asociados al manejo de la batería. Tampoco la parte demandada estableció que el demandante fuera un experto en baterías. Su experiencia previa con baterías de automóvil era la de un conductor usual. Sobre este particular cabe precisar que el conocimiento requerido para eximir al fabricante o vendedor de su deber de advertir es el conocimiento de un experto. Am. Law Prod. Liáb.3d, supra, Sec. 32.76. Así, pues, el desconocimiento del demandante sobre los riesgos específicos implicados hace inaplicable la norma de asunción del riesgo.
Conviene señalar que el hecho de que el demandante no leyera las instrucciones resulta inmaterial a la solución del caso de autos. Cuando se incumple con el deber de infor-mar adecuadamente, el que el demandante no lea las ad-vertencias o instrucciones no debe ser óbice para descartar *847la reclamación por daños.(15) Aunque el demandante sí sa-bía que la batería era un producto peligroso y explosivo, las advertencias de la batería fueron inadecuadas por omitir la referencia a los riesgos relacionados al manejo de los conectores de los polos de ésta. Esta omisión convirtió la batería en un producto irrazonablemente peligroso, lo cual se convirtió en la causa próxima del accidente.
IV

Los honorarios de abogado y las costas a la parte perdidosa

A. Ciertamente, la conclusión de que un litigante fue temerario descansa en la sana discreción del tribunal sentenciador. Raoca Plumbing v. Trans World, 114 D.P.R. 464, 468 (1983). Sin embargo, tras examinar los factores que tomó en consideración el tribunal de instancia para hacer la determinación de temeridad, concluimos que le asiste la razón al recurrente cuando insiste en que no procedía la imposición de honorarios por temeridad.(16)
El propósito principal de autorizar la imposición de honora-rios de abogado en casos de temeridad, es la de establecer una penalidad a un litigante perdidoso que por su terquedad, obsti-nación, contumacia e insistencia en una actitud desprovista de fundamentos, obliga a la otra parte, innecesariamente, a asu-mir las molestias, gastos, trabajo e inconveniencias de un pleito. Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 718 (1987).
*848No encontramos que las acciones de la parte deman-dada recurrente promovieran un pleito que se pudo evitar o lo prolongaran innecesariamente haciendo que la otra parte incurriera en gestiones evitables. íd., págs. 718-719. La parte demandada no tenía que aceptar alegaciones so-bre las cuales versaba la controversia fundamental del caso. Además, este caso versa sobre la responsabilidad del vendedor o fabricante por razón de la insuficiencia de ad-vertencias, cuestión que por haber tenido poco acceso a la jurisprudencia nos lleva a concluir que la parte deman-dada no incurrió en temeridad punible.
A la luz de las anteriores consideraciones, procede revo-car la imposición de honorarios de abogado por conducta temeraria.
B. La Regla 44.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, tiene una función reparadora. El propósito es resarcir a la parte victoriosa los gastos necesarios y razonables incurridos durante el litigio. La imposición de costas a la parte vencida es mandatoria. El tribunal, conforme a la Regla 44.1(a), supra, determinará quién fue el litigante vencedor y cuáles gastos fueron necesarios y razonables. Es posible que distintas partes en el pleito salgan victoriosas en una o algunas de las reclamaciones acumuladas. J.T.P. Dev. Corp. v. Majestic Realty Corp., supra, pág. 461. Por ejemplo, en el caso citado existían dos (2) reclamaciones independientes: una de reivindicación y otra por daños y perjuicios. La reclamación por daños y perjuicios fue declarada con lugar mientras que la reivindicación no prosperó. En la primera, J.T.P. resultó ser la parte victoriosa, mientras que Majestic venció en la reivindicatoría.
El caso de autos no presenta el mismo cuadro. Es claro que la parte demandante sólo tiene una reclamación por daños causados a raíz del manejo de un producto defectuoso. La determinación fue a los efectos de que el producto era defectuoso por insuficiencia e inadecuacidad de las advertencias. Sin embargo, la doctrina de responsa-bilidad absoluta del fabricante o vendedor tiene tres (3) *849modalidades: responsabilidad por defectos de fabricación del producto, defectos del diseño del producto y defectos por la insuficiencia en las advertencias o instrucciones del producto. Aunque un producto no tenga defecto de fabrica-ción o diseño, puede ser considerado defectuoso por falta de las advertencias o instrucciones acerca de los peligros in-herentes en el uso o manejo de éste. Rivera et al. v. Superior Pkg., Inc. et al., supra. El tribunal de instancia con-cluyó que la responsabilidad de la parte demandada descansaba en la insuficiencia de las advertencias o ins-trucciones del producto. Consideró el testimonio pericial para evaluar todas las reclamaciones necesarias para po-ner fin al pleito. La parte demandante resultó ser la ven-cedora y, por lo tanto, no corresponde a Sears recibir reem-bolso alguno en concepto de costas.
Por los fundamentos antes expuestos, se dictará senten-cia confirmando la sentencia parcial emitida por el enton-ces Tribunal Superior, Sala de Ponce, en cuanto a la deter-minación de responsabilidad absoluta del demandado por los daños causados al demandante por la explosión de la batería. Como resultado del disenso parcial del Juez Aso-ciado Señor Fuster Berlingeri, los disensos totales de los Jueces Asociados Señores Negrón García y Rebollo López, y la no intervención del Juez Asociado Señor Corrada Del Río, se confirma aquella parte de la sentencia parcial im-poniendo honorarios de abogado por temeridad, por estar igualmente dividido el Tribunal. Se devuelve el caso al tribunal de Primera Instancia, Sala Superior de Ponce, para que continúe con los procedimientos en forma compatible con esta opinión.
El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad en parte y disidente en parte. El Juez Asociado Señor Negrón García emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Corrada Del Río no intervino.
*850— O —

 El Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernán-dez Denton se unieron a la totalidad de la opinión. El Juez Asociado Señor Fuster Berlingeri disintió en cuanto a la parte IV sobre honorarios. El Juez Asociado Señor Negrón García emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Corrada Del Río no intervino.
Como resultado del disenso parcial del Juez Asociado Señor Fuster Berlingeri, los disensos totales de los Jueces Asociados Señores Negrón García y Rebollo López y la no intervención del Juez Asociado Señor Corrada Del Río, se confirma la concesión de honorarios por estar igualmente dividido el Tribunal.


 En nuestra jurisdicción existen múltiples leyes y reglamentos dirigidos a enfrentar los problemas o peligros que acosan al consumidor. De hecho, los esfuerzos del Legislador puertorriqueño para enfrentar de manera efectiva los problemas del consumidor llevaron inicialmente a la creación de la Administración de Servicios al Consumidor, mediante la Ley Núm. 148 de 27 de junio de 1968, según enmendada, 23 L.P.R.A. sec. 1001 et seq. Posteriormente, al crearse el Departamento de Asuntos al Consumidor, se le transfirieron a este nuevo organismo administrativo, entre otros, las funciones, los poderes y los deberes de la Administración de Servicios al Consumidor, 3 L.P.R.A. sec. 341d(a)(l).


 Según surge de las alegaciones de la demanda, el señor Aponte Rivera sufrió lesiones en la cara, laceración en la córnea del ojo izquierdo y se subluxó el lente, lo que provocó que desarrollara una catarata traumática en el ojo y pérdida de visión. También surgen de las referidas alegaciones, los daños económicos y emocionales del demandante, así como los daños emocionales sufridos por su esposa e hijos.


 En su recurso de revisión, Sears Roebuck de Puerto Rico (en adelante Sears) protestó por las enmiendas a la demanda, alegando que ellas fueron presentadas un (1) año y tres (3) meses después del accidente, además de sólo seis (6) días antes de que venciera el permiso para concluir el descubrimiento de prueba. El planteamiento es inmeritorio. El tribunal de instancia tiene una amplia discreción para permitir enmiendas a la demanda, aun en etapas avanzadas de los procedimientos. Reglas 13.1 y 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill; Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829 (1992); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 737 (1984); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 771 (1983); Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 795 (1975); Srio. del Trabajo v. Vélez, 86 D.P.R. 585, 589-590 (1962).


 Mediante estipulación las partes acordaron que el juicio se ventilaría en dos (2) etapas: en la primera se haría una determinación en cuanto a responsabilidad, mientras que en la segunda se fijarían los daños sufridos solo de haber mediado una determinación previa de responsabilidad.


 Determinó el tribunal de instancia: “Esta batería tiene impreso, sobre su parte superior y en uno de sus lados, en letras al relieve las palabras Sears Die Hard de lo que podemos inferir que Sears ordenó la fabricación de las mismas [sic] bajo sus especificaciones o al menos el fabricante las produjo especialmente para Sears. Evi-dencia presentada por la demandada demostró que las baterías salen directamente de la fábrica con tales inscripciones.”


 Nuestro Tribunal acogió la doctrina de que todos los que intervienen en la cadena de fabricación y distribución responden solidariamente con el fabricante ante el perjudicado. Montero Saldaña v. Amer. Motors Corp., 107 D.P.R. 452 (1978); Ferrer v. General Motors Corp., 100 D.P.R. 246 (1971). Véase, al respecto, H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. XVI, pág. 906.


 En su alegato, Sears solicitó que reconsideráramos la norma de responsabi-lidad absoluta en los casos de advertencias o instrucciones insuficientes, de manera que sea de aplicación el criterio de negligencia del fabricante o vendedor. No procede su petición. En Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115, 125 esc. 4 (1992), señalamos que la doctrina de responsabilidad absoluta del fabricante fue adoptada por vía jurisprudencial para llenar una laguna de nuestro ordenamiento; que hemos desarrollado dicha doctrina caso a caso, y que sería deseable que nuestra Asamblea Legislativa recopile, incorpore, adopte y desarrolle un derecho propio en el campo de la responsabilidad del fabricante. Además, destacamos que por razones de política pública la teoría de responsabilidad absoluta omite el requisito de la negli-gencia del demandado. Estamos conscientes de que existen diversas posiciones al respecto. Sin embargo, hasta que el Legislador no se exprese, mantendremos esta norma, ya que ésta ofrece mayor protección al consumidor. A su vez, en nuestro ordenamiento, el demandado no está desprovisto de protección ya que también aco-gimos el concepto de “graduación de culpa” en los casos de responsabilidad absoluta del fabricante o vendedor. Montero Saldaña v. Amer. Motors Corp., 107 D.P.R. 452, 463-465 (1978).


 Esto se refiere a cuando un producto falla en igualar la calidad promedio de productos similares, por lo que el fabricante responde por los daños resultantes de las desviaciones de la norma. Rivera et al. v. Superior Pkg., Inc. et al., supra, págs. 125-126; Montero Saldaña v. Amer. Motors Corp., supra, pág. 512.


 Esto se refiere a cuando un producto falla en comportarse en forma tan segura como un usuario ordinario esperaría al usar el producto para el uso para el cual es destinado o para el cual previsiblemente podría ser usado, o cuando el diseño del producto es la causa próxima de los daños y la parte demandada no demuestra que, en el balance de intereses, los beneficios del diseño en cuestión sobrepasan los riesgos de peligro inherentes en el diseño. Rivera et al. v. Superior Pkg., Inc. et al., supra.


 Las advertencias informan al consumidor o usuario de un producto sobre sus peligros. Las instrucciones describen el procedimiento que debe seguirse para utilizar un producto de forma efectiva y segura. Las advertencias pueden ser ade-cuadas mientras que las instrucciones pueden ser deficientes o viceversa. 3 Amer. Law Prod. Liab.3d Sec. 32. 20 (1993).


 Sobre el problema del idioma en las advertencias y/o instrucciones de los productos, véanse: L.M. Baldwin, Ramirez v. Plough, Inc.: Should Manufacturers of Nonprescription Drugs Have a Duty to Warn in Spanish?, 29 U.S.F. L. R. 837 (1995); T.H. Lee, A Purposeful Approach to Products Liability Warnings and Non-English-Speaking Consumers, 47 Vand. L. Rev. 1107 (1994); R. Geoffrey Dillard, Multilingual Warning Labels: Product Liability, “Official English”, and Consumer Safety, 29 Ga. L. Rev. 197 (1994). C.S. Maciejewski, The Dilemma Over Foreign Language Labeling of Over-the-counter Drugs, 15 J. Legal Medicine, 129-154 (1994); G. Sargeant, Drug Company Disputes Need for Warnings in Spanish, 29 (Núm. 8) Trial 91 (1993); S.B. Goldberg, Product Liability; Should Warnings be Bilingual, 79 A.B.A. J., 83 (1993).


 Véanse, por ejemplo: East Penn Mfg. Co. v. Pineda, 578 A.2d 1113 (1990); Rhodes v. Interstate Battery System of America, 722 F.2d 1517 (11mo Cir. 1984).


 Anualmente se reportan miles de explosiones de baterías de automóviles. G.A. Peters, Battery Explosions — Cause and Cure: Part II, 18 (Núm. 7) Trial 100 (1982).


 Nos referimos a la prueba vertida por el perito de la parte demandada, con experiencia por más de cuarenta (40) años como manufacturero, gerente o consultor de baterías, quien tiene a su haber tres (3) patentes de baterías.


 Véanse, por ejemplo: East Penn Mfg. Co. v. Pineda, supra; Rhodes v. Interstate Battery System of America, supra.


 El tribunal de instancia determinó que la parte demandada actuó de forma temeraria en la litigación de este pleito, señalando que ésta negó varios párrafos de la demanda enmendada, ya que la información obtenida en el descubrimiento de prueba, realizado al momento de la enmienda, y el informe del perito de Sears obli-gaban a ésta a aceptar lo alegado en esos párrafos. Además, el tribunal de instancia indicó que la parte demandada no presentó prueba alguna para fundamentar la alegación de la defensa de prescripción. Finalmente, concluyó que factores tales como la naturaleza y duración del caso, las controversias involucradas en éste y el tiempo y la actividad profesional invertidos, obligan a la recurrente a satisfacer a los de-mandantes la suma de mil quinientos dólares ($1,500) en honorarios de abogado más el interés legal sobre la suma de los daños, que habrían de computarse a partir de la fecha de la presentación de la demanda.